Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Amendment of Claim 10 is acknowledged.
Cancelation of Claim 21 is acknowledged.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interview with attorney William Gehris on 08/05/2022.

The application has been amended as follows: 
Claim 20 is canceled.

Claims 10, 16 to 19, 26 and 27 will now read:
Claim 10: An electric hand-held power tool comprising: 
a percussion mechanism assembly vibrating along a vibration axis; and a 
handle assembly vibrationally decoupled from the percussion mechanism assembly via an anti-vibration unit, wherein the anti-vibration unit has a coil spring oriented along the vibration axis, the coil spring having a plurality of turns, the coil spring being in the form of a cylindrically progressive compression spring having two sides, one connected to the percussion mechanism assembly and the other to the handle assembly, the cylindrically progressive compression spring having a first stiffness region and a second stiffness region with different levels of stiffness; wherein the cylindrically progressive compression spring is configured in a progressive manner on both sides, and has a third stiffness region, 
the cylindrically progressive compression spring having a constant outer diameter and being made of a constant diameter wire and having a variable pitch so that on an unloaded state, when no load is being applied to the cylindrically progressive compression spring, a first pitch in the first and third stiffness regions is different than a second pitch in the second stiffness region, the cylindrically compressive spring being preloaded and compressed in an installed and non-actuated state to have a nominal installed and non-actuated length smaller than a nominal unloaded length.

Claim 16: The hand-held power tool as recited in claim 14 wherein, with the cylindrically progressive compression spring unloaded, the first and third stiffness regions are shorter along the vibration axis than a length of the second stiffness region.

Claim 17: The hand-held power tool as recited in claim 10 wherein, with the cylindrically progressive compression spring unloaded, the first and third stiffness regions have a lower stiffness than the second stiffness region and are shorter along the vibration axis than a length of the second stiffness region.

Claim 19: The hand-held power tool as recited in claim 13 wherein, with the cylindrically progressive compression spring unloaded, the first and third stiffness regions are shorter along the vibration axis than a length of the second stiffness region.  



Claim 26: The hand-held power tool as recited in claim 10 further comprising a housing, the percussion mechanism assembly being connected via an articulated arm to the housing.

Claim 27: The hand-held power tool as recited in claim 26 wherein the articulated arm and the cylindrically progressive compression spring connect to a same side of the housing.

Allowable Subject Matter
Claims 10, 11, 13 to 19 and 22 to 28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed electric hand-held power tool comprising: a percussion mechanism assembly vibrating along a vibration axis; and a handle assembly vibrationally decoupled from the percussion mechanism assembly via an anti-vibration unit, wherein the anti-vibration unit has a coil spring oriented along the vibration axis, the coil spring being in the form of a cylindrically progressive compression spring having a first stiffness region and a second stiffness region with different levels of stiffness; wherein the cylindrically progressive compression spring is configured in a progressive manner on both sides, and has a third stiffness region, the cylindrically compressive spring having a constant outer diameter and being made of a constant diameter wire and having a variable pitch so that on an unloaded state, when no load is being applied to the cylindrically compressive spring, a first pitch in the first and third stiffness regions is different than a second pitch in the second stiffness region, the cylindrically compressive spring being preloaded and compressed in an installed and non-actuated state to have a nominal installed and non-actuated length smaller than a nominal unloaded length.
The most similar arts of record would be Menzel (US 2004/0119216), Zimmermann (US 6375171) or Moessnang (US 2008/0277846); all three teach decoupling the handle of a hand tool by using cylindrically progressive compression springs having a constant outer diameter and being made of a constant diameter wire, but the springs are made progressive by using inserts on both sides to create three stiffness regions, they are not made so that on an unloaded state, when no load is being applied to the cylindrically compressive spring, a first pitch in the first and third stiffness regions is different than a second pitch in the second stiffness region, the springs of Menzel, Zimmermann and Moessnang are made as coil springs of a uniform pitch on an unloaded state so the pitch and stiffness are changed by using the inserts. Other references, such as Bacila (US 7322428) use two separate springs to simulate the behavior of a cylindrically progressive compression spring.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731